
	

114 HR 4167 : Kari’s Law Act of 2016
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4167
		IN THE SENATE OF THE UNITED STATES
		May 24, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Communications Act of 1934 to require multi-line telephone systems to have a
			 configuration that permits users to directly initiate a call to 9–1–1
			 without dialing any additional digit, code, prefix, or post-fix, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Kari’s Law Act of 2016. 2.Configuration of multi-line telephone systems for direct dialing of 9–1–1 (a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					721.Configuration of multi-line telephone systems for direct dialing of 9–1–1
 (a)System manufacture, importation, sale, and leaseA person engaged in the business of manufacturing, importing, selling, or leasing multi-line telephone systems may not manufacture or import for use in the United States, or sell or lease or offer to sell or lease in the United States, a multi-line telephone system, unless such system is pre-configured such that, when properly installed in accordance with subsection (b), a user may directly initiate a call to 9–1–1 from any station equipped with dialing facilities, without dialing any additional digit, code, prefix, or post-fix, including any trunk-access code such as the digit ‘9’, regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls.
 (b)System installation, management, and operationA person engaged in the business of installing, managing, or operating multi-line telephone systems may not install, manage, or operate for use in the United States such a system, unless such system is configured such that a user may directly initiate a call to 9–1–1 from any station equipped with dialing facilities, without dialing any additional digit, code, prefix, or post-fix, including any trunk-access code such as the digit ‘9’, regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls.
 (c)On-Site notificationA person engaged in the business of installing, managing, or operating multi-line telephone systems shall, in installing, managing, or operating such a system for use in the United States, configure the system to provide a notification to a central location at the facility where the system is installed or to another person or organization regardless of location, if the system is able to be configured to provide the notification without an improvement to the hardware or software of the system.
 (d)Effect on State lawNothing in this section is intended to alter the authority of State commissions or other State or local agencies with jurisdiction over emergency communications, if the exercise of such authority is not inconsistent with this Act.
 (e)EnforcementThis section shall be enforced under title V, except that section 501 applies only to the extent that such section provides for the punishment of a fine.
 (f)Multi-Line telephone system definedIn this section, the term multi-line telephone system has the meaning given such term in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471)..
			(b)Effective date
 (1)In generalExcept as provided in paragraph (2), section 721 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply beginning on the date that is 2 years after the date of the enactment of this Act.
 (2)ExceptionSubsection (b) or (c) of such section 721 shall not apply to a multi-line telephone system that was installed before the date that is 2 years after the date of the enactment of this Act if such system is not able to be configured to meet the requirement of such subsection (b) or (c), respectively, without an improvement to the hardware or software of the system.
				
	Passed the House of Representatives May 23, 2016.Karen L. Haas,Clerk
